SWAN, Circuit Judge
(dissenting).
I believe there was sufficient corroboration in the testimony of Hazard that the defendant had admitted that he could no-t remember when he had met Korn, or the latter’s occupation, or whether he was married or had children. If he had known Kom personally for five years, as his affidavit stated, it is Mghly improbable that he would not have remembered at least some of these details when questioned by Hazard, and the jury very properly, in my opinion, discounted his assertion of forgetfulness and considered it an admission that he had never known these facts. In reversing this conviction, it seems to me the court is taking a backward step from the rale announced in Kahn v. United States (C. C. A.) 214 F. 54, 56, and Schonfeld v. United States (C. C. A.) 277 F. 934, 939.